DETAILED ACTION
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence should be directed to Gregory Emch, Art Unit 1699.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.

Response to Amendment
Claims 1, 24, 26-36 and 38-43 are pending. 
Claims 30-35, 39 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02 January 2020. 
Claims 1, 24, 26-29, 36, 38 and 41-43 are under examination. 

Withdrawn Rejections
Any outstanding rejection of claim 22 is withdrawn in response to its cancellation. 
The rejection of claims 1, 24, 26-28, 36, 38 and 41 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for written description has been withdrawn in response to the amendments to claims 1, 24, and 41. A “human never growth factor” and the remaining “mutants” of the claims are sufficiently described by the specification and the art. For the same reasons, the rejection of claims 1, 24, 26-28, 36, 38 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.
The rejection of claims 1, 24, 27-28, 36, 38 and 41 under 35 U.S.C. 102(a)(1) as being anticipated by Fudan University is withdrawn in response to the amendment of the claims such that they require an Fc moiety of IgG1. Fudan teaches an Fc moiety of IgG4. For the same reason, the rejection of claims 1, 24, 26-29, 36, 38 and 41 under 35 U.S.C. 103 as being unpatentable over Fudan University and Presta et al. is withdrawn. 
New issues are set forth below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 April 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim 1, 27-28, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Fudan University (CN 105 273 087A; IDS Ref # 8; 01/2016) and further in view of Peppel et al. (A tumor necrosis factor (TNF) receptor-IgG heavy chain chimeric protein as a bivalent antagonist of TNF activity. J Exp Med. 1991 Dec 1;174(6):1483-9).
Fudan University teach a NGF-Fc IgG4 fusion polypeptide comprising their SEQ ID NO: 1 (i.e., no mutations; as in claim 1), which binds to the NGF receptor, and in which IgG4 is either directly fused to NGF, or is fused through a [GGGGS]n linker (e.g., pgs. 3-4, 8-9 and Fig. 1; as in claims 1 and 27-28).  Pharmaceutical compositions are then disclosed in Example 5 on page 8, in which buffers comprising water are well known pharmaceutical excipients used in standard injections, as in claims 36 and 38. Fudan University fail to teach that the Fc region is from IgG1. 
Peppel et al. teach fusion proteins comprising a soluble portion of a TNF-α receptor linked to an IgG1 Fc domain (p.1483, paragraph 3 – p.1484, paragraph 4), as in claims 1 and 13.  Peppel teaches that the fusion protein is an effective inhibitor of the ligand-receptor interaction (entire document, e.g. abstract).  Peppel does not teach a fusion protein comprising NGF.  
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to make and use the claimed invention from the teachings of Fudan University and Peppel et al. The artisan would have been motivated .

Claim 1, 26-29, 36, 38, 42 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Fudan University and further in view of Peppel et al. and Presta et al; (U.S. Patent 8,101,571; IDS Ref # 2).
Fudan University and Peppel teach as set forth above but fail to teach NGF fusion constructs comprising polypeptides other than SEQ ID NO: 1. 
Presta et al. teach NGF mutant proteins, which include changes at the Phe at position 12. See e.g., [0047] and [0053]. Therefore, the NGF mutant protein comprises the mutation F12E and SEQ ID NOs: 2 and 10, as in claims 26, 29, 42 and 43.  Presta teaches insertion of amino acid residues, which include the linker SKKRIG (i.e., fused to another protein), as well as chemical modifications of their mutant NGF polypeptides in [0042], as in claims 1 and 28.  Pharmaceutical compositions are then taught in [0077]-[0079], [0081]-[0081], [0084] & [0086]-[0091], which include formulations for injection; as in claims 36 and 38.
  It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to make and use the claimed invention from the teachings of Fudan University and Peppel et al. The artisan would have been motivated  see pp#  [0047]). It would have been a simple substitution of one NGF molecule for the other into the fusion polypeptides with a reasonable expectation of success.

Claim 1, 24, 27-28, 36, 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Fudan University and further in view of Peppel et al. and Rath et al. (Fc-fusion proteins and FcRn: structural insights for longer-lasting and more effective therapeutics. Critical Reviews in Biotechnology Volume 35, 2015 - Issue 2, Pages 235-254, Published online: 24 Oct 2013).
Fudan University and Peppel teach as set forth above but fail to teach IgG1 mutants as claimed. 
Rath teaches that the pharmacology of fusion proteins comprising IgG1 can be improved with site mutations associated with ADCC or ADC activity or with deglycosylation, as in claims 1, 24 and 36. See e.g., p.247, col.2, para.2.   
It would have been prima facie obvious to the person of ordinary skill in the art at the time the invention was made to make and use the claimed invention from the teachings of Fudan University, Peppel and Rath. The artisan would have been motivated to include Rath’s point mutations in IgG1 because they would greatly increase the serum half-life. See, Rath at e.g., p.247, col.2, para.2. It would have been a simple substitution of one IgG1 molecule for another into the fusion polypeptides with a reasonable expectation of success.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 February 2022